         Case 1:20-cv-07328-SLC Document 33 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ALEJANDRO OSORIO CABRERA,

                              Plaintiff,

       -v-
                                                          CIVIL ACTION NO.: 20 Civ. 7328 (SLC)

                                                          ORDER APPROVING SETTLEMENT
HAI CANG SEAFOOD CORP., VICKY LOU, and
JOHNNY TRUONG,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       The parties in this wage-and-hour case under the Fair Labor Standards Act (“FLSA”) have

consented to my jurisdiction under 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for purposes of

reviewing their proposed settlement (ECF No. 27) and have now submitted a joint Letter-Motion

in support of settlement (ECF No. 32) and Settlement Agreement (ECF No. 32-1) for approval

under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). Courts generally

recognize a “strong presumption in favor of finding a settlement fair” in FLSA cases like this one,

as courts are “not in as good a position as the parties to determine the reasonableness of an FLSA

settlement.” Souza v. 65 St. Marks Bistro, No. 15 Civ. 327 (JLC), 2015 WL 7271747, at *4 (S.D.N.Y.

Nov. 6, 2015) (citation omitted).

       Having carefully reviewed the joint letter-motion in support of settlement, the Settlement

Agreement and accompanying exhibits, the Court finds that all of the terms of the proposed

settlement, including the allocation of attorneys’ fees and costs, appear to be fair and reasonable

under the totality of the circumstances and in light of the factors enumerated in Wolinsky v.
           Case 1:20-cv-07328-SLC Document 33 Filed 04/09/21 Page 2 of 2




Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). Accordingly, the Court approves the

settlement.

         This action is dismissed with prejudice and without costs except as may be stated in the

Settlement Agreement. The Court will retain jurisdiction to enforce the Settlement Agreement.

Any pending motions are moot. The Clerk of Court is respectfully requested to mark ECF No. 32

as “GRANTED” and close this case.


Dated:          New York, New York
                April 9, 2021

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge




                                                2
